Citation Nr: 0421382	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  92-14 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a cerebral 
concussion with headaches, currently rated as 10 percent 
disabling.

2.  Entitlement to a temporary total rating for a period of 
hospitalization from November 23 to December 22, 1989.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1966 to September 
1968.

The appeal was initially brought to the Board of Veterans' 
Appeals (the Board) from rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The case was remanded by the Board in March 1994, 
July 1998 and March 2003.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The cerebral concussion with headaches is productive of 
no more than subjective symptoms, and multi-infarct dementia 
associated with brain trauma has not been diagnosed.  

3.  The veteran's service-connected cerebral conclusion with 
headaches necessitated hospital treatment for a continuous 
period in excess of 21 days during the period from November 
23 to December 22, 1989.




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating higher 
than 10 percent for a cerebral concussion with headaches are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2003).

2.  The criteria for a temporary total disability rating for 
a period of hospitalization from November 23 to December 22, 
1989, are met.  38 C.F.R. § 4.29 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claims.  The Board concludes the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statements of the case (SSOCs) and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The documents, such 
as letters dated in March 2001 and October 2001, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that in the letters and other 
correspondence the appellant was fully notified of the need 
to give to VA any evidence pertaining to his claims.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC and SSOCs, including the new VCAA implementing 
regulation.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.   All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in March 2001 and 
was given an ample opportunity to respond.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a personal hearing.  He was afforded VA 
examinations.  All available relevant evidence identified by 
the veteran was obtained and considered.  His medical 
treatment records have been obtained, as have his Social 
Security records.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, yet another remand to have 
the RO take additional action under the new Act and 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expending of the VA's resources is 
not warranted.  

I.  Entitlement To An Increased Rating For A Cerebral 
Concussion With Headaches, Currently Rated As 10 Percent 
Disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  rated by the RO as 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8045 of the VA's Schedule 
for Rating Disabilities (38 C.F.R. Part 4).  Under that 
diagnostic code, a 10 percent disability rating is warranted 
for purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  

The Board finds that the veteran's residuals of a cerebral 
concussion with headaches are properly rated at 10 percent.  
The evidence which has been developed includes testimony 
given by the veteran at a hearing held at the RO in October 
1991.  He recounted that he received a blow to the head 
during service, and that this resulted in a hairline fracture 
of the skull.  He reported having severe headaches since that 
time on a daily basis.  He said that the headaches were all 
day every day.  

The post service medical evidence includes a record from the 
South Georgia Medical Center dated in June 1992 which shows 
that the veteran was in a motor vehicle accident and 
sustained a broken neck, a broken skull and a massive scalp 
laceration in the back of his head requiring major surgery to 
get it closed.  Subsequent VA treatment records show that the 
veteran has been seen on several occasions for complaints of 
headaches.  For example, a VA record dated in November 1993 
reflects that the diagnosis was mixed headaches.  

The report of a brain injury examination conducted by the VA 
in November 1994 shows that the veteran gave a history of 
sustaining a skull fracture in 1966 when he was stuck by a 
metal pipe.  He said that he had headaches which were 
typically on a daily basis.  These reportedly were sometimes 
associated with blurred vision and spots.  He treated these 
with injections of an unknown medication.  On examination, 
there was a poor attention span.  He was only able to recall 
1 out of three items after five minutes.  His memory of past 
presidents was also poor.  However, his memory of past events 
was good.  Cranial nerves were intact.  Motor exam was 
normal.  Deep tendon reflexes were 1+ and symmetrical except 
for an absent left ankle jerk.  Sensory examination was 
notable for a decreased pin prick along the ulnar aspect of 
the left arm and hand.  His gait was antalgic.  A CT scan in 
1992 had been normal.  The diagnosis was headaches, by 
history the patient suffered from a concussion and does have 
some elements of post concussive syndrome.  Notably, 
headaches and memory disturbance.  The nature of his 
headaches, it was commented, do not sound like migraines.  

The report of a mental disorders examination conducted by the 
VA in November 1994 shows that the impression was that the 
patient had a prior diagnosis of brain syndrome, but showed 
no evidence of any kind of cognitive deficits at the present 
time.  

The report of a brain injury examination conducted by the VA 
in July 1995 shows that the veteran reported having headaches 
which occurred on a daily basis and usually lasted one and a 
half hours if he took his medication.  He had no nausea or 
vomiting, but he did report blurring of vision.  He also said 
that he occasionally had tunnel vision.  He complained of 
both poor short term memory and long term memory lapses.  
Following examination, the diagnoses were (1) post-concussive 
syndrome and (2) post traumatic headaches.  

A July 1997 VA brain examination report shows that the 
veteran reported having headaches since being hit in the head 
with a pipe in 1967 with a subsequent skull fracture.  He 
stated that he was found unconscious.  He reported having 
right-sided headaches since the initial accident.  He also 
reported a repeat skull fracture after service in 1992 from a 
car accident.  He described his headaches as pounding and not 
associated with any visual symptoms or nausea or vomiting.  
He said that they were in an unpredictable pattern.  He 
sometimes had two to three a week and sometimes would go for 
up to two weeks without a headache.  On objective 
examination, the veteran appeared somewhat depressed, but was 
alert and oriented.  Cranial nerves appeared intact, and 
cerebrellar signs and reflexes seemed normal to examination.  
The pertinent diagnoses were (1) post traumatic headache and 
(2) post concussion syndrome.  The examiner commented that 
the only residuals were the headaches, and that no further 
neurological testing or X-rays were indicated.  

A treatment record dated in September 1997 from Kenneth A. 
Berdick, M.D., shows that while being treated for a spine 
disorder, the veteran reported that he experienced occipital 
headaches.  However, he denied any diplopia, tinnitus, 
vertigo, syncopal episodes or true neurological deficit.  

The report of a neurological examination conducted by the VA 
in February 2001 shows that the examiner reviewed the 
veteran's history of head injuries.  The veteran stated that 
at the present time he got headaches in the right temple and 
right frontal areas almost daily.  Sometimes they lasted two 
hours, and sometimes they lasted all day.  He had no 
accompanying symptoms to the headache that would make you 
think they were migraines.  On physical examination which was 
specifically limited to neuro disorders, the veteran's vision 
was 20/20.  Eye movements were normal.  The pupils responded 
to light adequately.  The cranial nerves were intact.  
Peripheral deep tendon reflexes were normal.  Sensory 
function was intact.  Vibratory senses were also intact.  It 
was noted that he had received care under a neurologist, and 
that EEGs, MRIs, CAT scans, ultrasounds and even a 
pneumoencephalogram did not show any specific abnormalities.  
The diagnosis was headaches of no known cause with history of 
remote injury in 1966 due to head trauma from a metal bunker 
adaptor by a fellow soldier.  The examiner commented that the 
lack of association of headaches to the original injury is 
substantiated by the fact that he had no headaches for a five 
year period, 1979 to 1984, following a pneumoencephalogram of 
which there is no known reason why it should have relieved 
his headaches.  Moreover, headaches are such subjective 
symptoms that cannot be verified or denied by any test.  It 
seemed to the examiner that the veteran already had all of 
the tests possible, and no adequate cause for his headache 
had been found, and it is not likely that any further testing 
will be fruitful.

The report of a brain and spinal cord examination conducted 
by the VA in May 2003 shows that the examiner reviewed the 
claims file and the instructions in the Board's remand.  The 
veteran reported that he had a headache that started in 1966.  
At that time it was on a daily basis, but over the years it 
went down in frequency from daily to two to three times per 
week.  He described the intensity as being an 8 on a scale of 
10.  He also reported that after a second head injury in 1992 
he started having more headaches, but that as time passed the 
frequency went back down to what it was before that accident.  
He stated that the headache was pressure like and a dull 
pain.  He said that when he got a headache he took Tylenol 
and got rest and that this helped.  The veteran reported that 
he worked in construction until his accident in 1992 but had 
stopped working since then.  The examiner noted that the 
veteran had very thick hands and when asked what he did do, 
the veteran replied that he worked in his garden at home.

On examination, the veteran was alert and oriented and in no 
pain.  The assessment was status post head injury, at least 
twice, one reported in 1966 and the other in 1992.  From the 
description these are likely to have resulted in cerebral 
concussion.  The veteran also complained of a chronic 
headache.  This chronic headache is as likely as it is not to 
be a post head injury headache or traumatic headache.  As far 
as the contribution of the reported injury in 1966 versus the 
one the veteran had in 1992 to the current chronic headache, 
obviously the evaluation the veteran had before the 1992 
accident including those he had as part of previous 
compensation and pension examination would best represent the 
chronic headache that is likely to have resulted from the 
reported injury in 1966, since the head trauma he had and its 
effect is not likely to get worse with time.  The second head 
injury the veteran had in 1992 from its description appeared 
to be significant and severe as the veteran reported 
significant damage to the soft tissue of the scalp as well as 
a skull fracture.  As far as the reported symptoms the 
veteran stated that the symptoms before the 1992 accident and 
after that accident were about the same as noted in the 
details above.  So in summary, the examiner concluded that 
the compensation and pension evaluation the veteran had prior 
to the second accident in 1992 represents the most likely 
determination of his service connected residual injury from 
the first reported accident in 1966, and the nonservice-
connected accident in 1992 would be the most likely etiology 
for any worsening of symptoms or residuals.  

Records obtained from the Social Security Administration show 
that the organization found the veteran to be disabled.  
However, the decision granting such benefits show that the 
determination was based on impairment from disorders other 
than the concussion, including degenerative disc disease of 
the cervical and lumbar spines, status post cervical fusion, 
degenerative joint disease of the left knee, and myofascial 
pain syndrome.  

Based on the foregoing evidence, the Board finds that the 
cerebral concussion with headaches is productive of no more 
than subjective symptoms.  The Board notes that multi-infarct 
dementia associated with brain trauma has not been diagnosed.  
Such a finding is required before a higher rating may be 
assigned under Diagnostic Code 9304.  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 10 percent are not met.  

II.  Entitlement To A Temporary Total Rating For A Period Of 
Hospitalization From November 23 to December 22, 1989.

The provisions of 38 C.F.R. § 4.29 are as follows:

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.

(a)	Subject to the provisions of paragraphs (d), (e), and 
(f) of this section this increased rating will be effective 
the first day of continuous hospitalization and will be 
terminated effective the last day of the month of hospital 
discharge (regular discharge or release to non-bed care) or 
effective the last day of the month of termination of 
treatment or observation for the service-connected 
disability.  A temporary release which is approved by an 
attending Department of Veterans Affairs physician as part of 
the treatment plan will not be considered an absence.

(1)	An authorized absence in excess of 4 days which begins 
during the first 21 days of hospitalization will be regarded 
as the equivalent of hospital discharge effective the first 
day of such authorized absence.  An authorized absence of 4 
days or less which results in a total of more than 8 days of 
authorized absence during the first 21 days of 
hospitalization will be regarded as the equivalent of 
hospital discharge effective the ninth day of authorized 
absence.

(2)	Following a period of hospitalization in excess of 21 
days, an authorized absence in excess of 14 days or a third 
consecutive authorized absence of 14 days will be regarded as 
the equivalent of hospital discharge and will interrupt 
hospitalization effective on the last day of the month in 
which either the authorized absence in excess of 14 days or 
the third 14 day period begins, except where there is a 
finding that convalescence is required as provided by 
paragraph (e) or (f) of this section.  The termination of 
these total ratings will not be subject to § 3.105(e) of this 
chapter.

(b)	Notwithstanding that hospital admission was for 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of 21 days, the increase to a total rating will be granted 
from the first day of such treatment.  If service connection 
for the disability under treatment is granted after hospital 
admission, the rating will be from the first day of 
hospitalization if otherwise in order.

(c)	The assignment of a total disability rating on the basis 
of hospital treatment or observation will not preclude the 
assignment of a total disability rating otherwise in order 
under other provisions of the rating schedule, and 
consideration will be given to the propriety of such a rating 
in all instances and to the propriety of its continuance 
after discharge.  Particular attention, with a view to proper 
rating under the rating schedule, is to be given to the 
claims of veterans discharged from hospital, regardless of 
length of hospitalization, with indications on the final 
summary of expected confinement to bed or house, or to 
inability to work with requirement of frequent care of 
physician or nurse at home.

(d)	On these total ratings Department of Veterans Affairs 
regulations governing effective dates for increased benefits 
will control.

(e)	The total hospital rating if convalescence is required 
may be continued for periods of 1, 2, or 3 months in addition 
to the period provided in paragraph (a) of this section.

(f)	Extension of periods of 1, 2 or 3 months beyond the 
initial 3 months may be made upon approval of the 
Adjudication Officer.

(g)	Meritorious claims of veterans who are discharged from 
the hospital with less than the required number of days but 
need post-hospital care and a prolonged period of 
convalescence will be referred to the Director, Compensation 
and Pension Service, under § 3.321(b)(1) of this chapter.

The Board notes that immediately preceding the VA 
hospitalization in question, the veteran was hospitalized 
from November 12 to 20, 1989 at the South Georgia Medical 
Center.  It was noted that the reason for admission was that 
he had multiple medical problems including a serious back 
injury and had been feeling rather depressed.  He possibly 
overdosed on prescription medicine to the point that he was 
incoherent, irrational and attacked his wife with farm 
equipment.  He was then brought to the emergency room for 
further evaluation.  During the hospitalization, he was found 
to be depressed and angry with multiple medical problems and 
constantly complaining of pain.  He stated that he wished to 
be treated at a VA hospital, and arrangements were made for 
his transfer.  The diagnosis was adjustment disorder with 
depressed mood.  Also diagnosed were chronic back and neck 
pain with headaches.  

The clinical reports for the period of VA care from November 
23 to December 22, 1989 are of record.  Upon admission, it 
was noted that the diagnoses included headaches and chronic 
neck and back pain.  He reported that he had stopped taking 
Inderal two months earlier, and that his headaches 
subsequently increased in severity.  It was noted that he had 
been seen by the VA on November 10, 1989, and given valium 
for relief.  He subsequently had a psychotic episode where he 
threatened his family.  

The veteran was afforded an MRI of his head on November 28, 
1989.  A VA record dated December 1, 1989, indicates that it 
was evident that the veteran currently had no acute 
neurologic problems.  In the neurology department's opinion, 
he was an example of a patient with chronic pain perhaps 
exacerbated by a depressive episode.  A VA psychology 
consultation report dated December 9, 1989, reflects that 
testing indicated that the veteran was suffering a great deal 
of depression.  An entry dated December 13 reflects that the 
veteran continued to complain of pain.  A psychology 
consultation report dated December 13, 1989, reflects that 
the veteran had been admitted to the VA medical center after 
reportedly attempting to harm his wife and daughters with a 
pitch fork.  According to the patient, this occurred during a 
five hour time span of which he had little recollection which 
he believes was due to taking valium which had been 
prescribed.  He talked at length about his problems with 
chronic pain including severe headaches and lower back pain.  
Following examination, the impression was (1) adjustment 
disorder with mixed disturbance of emotions and conduct; and 
(2) probable post traumatic stress disorder.  

The VA hospital discharge summary shows that the veteran was 
discharged on December 22, 1989.  The final diagnoses were 
(1) chronic pain; (2) post traumatic stress disorder by 
history; and (3) adjustment disorder with depressed mood.  It 
was noted that he had been admitted for further evaluation of 
chronic pain and that two weeks prior to that he had a 
psychotic episode.  

The Board previously granted service connection for PTSD in a 
decision of March 2003.  In a rating action of July 2003, the 
RO assigned an effective date of November 10, 1994 for the 
grant of service connection for PTSD.  The initial rating was 
30 percent effective from November 10, 1994, and 50 percent 
effective from May 27, 2002.  However, the veteran was not 
service connected for the disorder at the time of his 
hospitalization in 1989, and the effective date of the grant 
of service connection for PTSD does not extend back to that 
period of hospitalization.  

Nevertheless, the hospitalization in 1989 was not solely for 
treatment of psychiatric symptoms.  The reasons for the 
hospitalization, as documented in the treatment records and 
the discharge summary, were in large part to allow evaluation 
of his service-connected headache disorder.  Thus, the Board 
concludes that the veteran's service-connected headache 
disability necessitated hospital treatment for a continuous 
period in excess of 21 days during the period from November 
23 to December 22, 1989.  Accordingly, the Board concludes 
that the criteria for a temporary total disability rating for 
a period of hospitalization are met.


ORDER

1.  An increased rating for a cerebral concussion with 
headaches, currently rated as 10 percent disabling, is 
denied.

2.  A temporary total rating for a period of hospitalization 
from November 23 to December 22, 1989 is granted, subject to 
the law and regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



